DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (8/10/22 Remarks: page 8, lines 9-28, particularly lines 18-28) have been fully considered but they are not persuasive.
Applicant argues (8/10/22 Remarks: page 8, lines 18-22) that Nouvel discloses identifying areas of interest rather than an object of interest as recited in the present claims.
It is unclear how the recited “object of interest” in the present invention is defined in such a way as to not be readable on an “area of interest” such as a section of ground suitable for a landing zone (Nouvel paragraph 0027).
Applicant argues (8/10/22 Remarks: page 8, lines 23-28) that Nouvel does not disclose automatically displaying an object of interest after confirming that the displayed symbols accurately characterize the object of interest.
However, as set forth in the claim mapping below, Nouvel discloses a step of controlling the dimensions of an area of interest (inherently setting the adjusted area of interest to be a more accurate representation of the operator’s judgment of what is the area of interest) followed by display module displaying the identified area of interest.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18, 22-27, 29-30, 32-36, & 39-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nouvel (US 20130215268, cited in 2/1/22 Office Action) in view of Nama (US 20150007080, cited in 5/16/22 Office Action).
Nouvel discloses:
Claim 1: A method for identifying objects of interest during an air search and rescue (SAR) operation (Nouvel paragraph 0192, target search; Nouvel Abstract, target rescue), comprising:
detecting an object of interest with a sensor onboard an aircraft (Nouvel paragraph 0027, area of interest in which object of interest is likely to be located), where the object of interest is located near a SAR pattern of an aircraft (Nouvel paragraph 0192, target search; Nouvel Abstract, target rescue);
displaying a sensor image of the object of interest on a visual display system (Nouvel paragraph 0088, display);
selecting the object of interest on the visual display system based on the sensor image, where the object of interest is selected by an aircrew member (Nouvel paragraph 0091, aircrew member selection of image);
inputting the location of the object of interest into the visual display system located onboard the aircraft, where the location of the object is translated as latitude, longitude and altitude from data from the sensor and the sensor image (Nouvel paragraph 0087, object location; Nouvel paragraph 0060, GPS (i.e. latitude, longitude) and altitude sensing system);
automatically adding distinct symbols that categorize the object of interest on the visual display system (Nouvel paragraph 0083, polygons indicating areas of interest on display);
confirming the distinct symbols accurately categorize the object of interest, where the distinct symbols are confirmed to be accurate by the aircrew member (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest, thereby adjusting the indicated area of interest to more accurately correspond with the operator’s judgment of a correct indication); 
upon confirming the distinct symbols accurately categorize the object of interest, automatically displaying the object of interest as an object found on the visual display system (Nouvel paragraph 0088, displaying images indicating areas of interest; Nouvel paragraph 0091, display of images delimited by the crew (see previous subparagraph)); and
….
Nouvel does not expressly disclose the element annotated “(see secondary reference below)” above (i.e. transmission of display contents to a ground controller).
Nama discloses:
…transmitting contents of the visual display system with the distinct symbols to a ground-based controller (Nama Abstract and paragraphs 0005 & 0009, transmission of aircraft display image to ground station).
Nouvel and Nama are combinable because they are from the field of aircraft control displays.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to transmit the display data of Nouvel to a remote station as disclosed by Nama.
The suggestion/motivation for doing so would have been to reduce pilot workload and provide information to other aircraft (Nama paragraph 0046).
Therefore, it would have been obvious to combine Nouvel with Nama to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2-3, 6-14, 16, 18, 22-25, 27, 29-30, 32-36, & 39-42:
Claim 2: The method of Claim 1 (see above), where the sensor is an infrared (IR) camera (Nouvel paragraphs 0021-0024, IR camera).
Claim 3: The method of Claim 1 (see above), where the sensor is a radar sensor (Nouvel paragraph 0004, radar).
Claim 6: The method of Claim 1 (see above), where the object of interest is categorized by type (Nouvel paragraph 0059, identify target (i.e. object of interest)).
Claim 7: The method of Claim 1 (see above), where the object of interest is categorized by size (Nouvel paragraph 0059, identify target (i.e. object of interest), identification inherently including target characteristics such as size).
Claim 8: The method of Claim 1 (see above), where the object of interest is categorized by shape (Nouvel paragraph 0059, identify target (i.e. object of interest), identification inherently including target characteristics such as shape).
Claim 9: The method of Claim 1 (see above), where the object of interest is categorized by visibility (Nouvel paragraph 0059, identify target (i.e. object of interest), identification inherently including target characteristics such as visibility).
Claim 10: The method of Claim 1 (see above), where the object of interest is categorized as personnel on the ground in need of pickup (Nouvel paragraph 0059, identify target (i.e. object of interest), identification inherently including determination of whether the target is a person).
Claim 11: The method of Claim 1 (see above), where the distinct symbols are automatically added with a Flight Management System (FMS) (Nouvel paragraph 0083, polygons indicating areas of interest on display added by control module, readable upon (not further specified) flight management system).
Claim 12: The method of Claim 1 (see above), where the distinct symbols display the altitude of the object of interest (Nouvel paragraph 0060, altitude information delivered by an altimeter).
Claim 13: The method of Claim 1 (see above), where the distinct symbols display the distance of the object of interest from a reference point (Nouvel paragraphs 0199-0200, display indicating distance of object of interest from aircraft).
Claim 14: The method of Claim 1 (see above), where the distinct symbols may be (Note: This is a statement of an optional operation, readable upon a means or method wherein it may be made available whether or not it is performed) marked as viewed upon completion of an inspection of the object of interest by the aircraft (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest, allowing the customizations according to operator choices).
Claim 16: The method of Claim 1 (see above), where the distinct symbols are confirmed to be accurately categorized manually by the aircrew member (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest, allowing the customizations according to operator choices; Nouvel paragraph 0174, touch means for crew input).
Claim 18: The method of Claim 1 (see above), where the visual display system is a multi-functional display (MED) (Nouvel paragraphs 0199-0200, display indicating plural types of information (i.e. multiple functions)).
Claim 22: The method of Claim 1 (see above), where contents of the visual display system are transmitted with a transponder located on board the aircraft (Nama Abstract and paragraphs 0005 & 0009, transmission of aircraft display image, transmitter readable upon (not further specified) “transponder”).
Claim 23: The method of Claim 11 (see above), where the object of interest is input into the visual display system automatically by the FMS (Nouvel paragraph 0083, polygons indicating areas of interest on display added by control module, readable upon (not further specified) flight management system).
Claim 24: The method of Claim 1 (see above), where an additional object of interest is input into the visual display system manually by an aircrew member, where the object of interest was detected visually by an aircrew member (Nouvel paragraph 0083, operator plotting of objects of interest on visual display).
Claim 25: The method of Claim 24 (see above), where the additional object of interest is manually entered on the visual display system with a touchscreen (Nouvel paragraph 0174, touch means for crew input).
Claim 27: The method of Claim 24 (see above), where the additional object of interest is manually entered on the visual display system with a targeting mechanism (Nouvel paragraph 0174, touch means (i.e. targeting of specific touched area) for crew input).
Claim 29: The method of Claim 1 (see above), further comprising:
transmitting contents of the visual display system with the distinct symbols to an aircraft coordinator (ACO) (Nouvel paragraph 0083, polygons indicating areas of interest on display, observer of display readable upon (not further specified) coordinator).
Claim 30: The method of Claim 1 (see above), further comprising:
transmitting contents of the visual display system with the distinct symbols to other aircraft participating in the SAR operation (Nama Abstract and paragraphs 0005 & 0009, transmission of aircraft display image; Nama paragraph 0027, dissemination of aircraft display image to all system users; Nama paragraph 0005, provides surrounding aircraft without their own weather radar to avoid bad conditions (i.e. provide information to other aircraft)).
Claim 32: The method of Claim 11 (see above), further comprising:
saving the location of the object of interest and the distinct symbols to an electronically readable memory of the FMS (Nouvel paragraph 0083, polygons indicating areas of interest on display in visual display system, inherently requiring that the location and configuration of the polygons are stored at least temporarily in an electronically readable memory of the display, readable upon (not further specified) flight management system).
Claim 33: The method of Claim 1 (see above), further comprising: tracking at least one moving object of interest with the sensor onboard the aircraft (Nouvel paragraph 0165, tracking object of interest).
Claim 34: The method of Claim 33 (see above), where multiple moving objects of interest are tracked and continuously displayed on the visual display system (Nouvel paragraph 0165, tracking object of interest superimposed on visual images).
Claim 35: The method of Claim 33 (see above), where the moving object of interest being tracked is continuously displayed on an object tracking window of the visual display system (Nouvel paragraph 0165, tracking object of interest superimposed on visual images during contour movement).
Claim 36: The method of Claim 33 (see above), where the moving object of interest is tracked by visual characteristics detected by the sensor (Nouvel paragraph 0165, tracking object of interest on a detected image superimposed on visual images).
Claim 39: The method of Claim 1 (see above), further comprising: inputting a region of interest into the visual display system, where the region of interest is manually identified and inputted by an aircrew member (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest).
Claim 40: The method of Claim 39 (see above), where the region of interest is maintained locally on board the aircraft in the visual display system (Nouvel paragraph 0083, polygons indicating areas of interest on display in visual display system).
Claim 41: The method of Claim 39 (see above), where the region of interest is a potential landing zone (Nouvel paragraph 0027, area of interest in which object of interest such as a landing zone is likely to be located).
Claim 42: The method of Claim 41 (see above), where the distinct symbol for the potential landing zone may (Note: This is a statement of an optional operation, readable upon a means or method wherein it may be made available whether or not it is performed) change to reflect the suitability of the potential landing zone (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest, allowing the customizations according to operator choices).
With respect to claims 4-5, Nouvel discloses the use of sensor types such as IR sensors and radar sensors (Nouvel paragraph 0004, radar; Nouvel paragraphs 0021-0024, IR).
With respect to claim 15, Nouvel discloses operator customization of symbols on the display via the use of touch input (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest, allowing the customizations according to operator choices; Nouvel paragraph 0174, touch means for crew input).
With respect to claims 17 & 26, Nouvel discloses the use of a display (Nouvel paragraph 0088, display).
Nouvel does not expressly disclose other specific sensor types such as millimeter radar and LIDAR, other specific input types such as voice input or a drag-and-drop GUI, or other specific display types such as an AVS three-dimensional display.
These specific devices are sufficiently known to one of ordinary skill in the art that brief mentions thereof (millimeter radar and LIDAR, Specification paragraph 0049; voice input, Specification paragraph 0054; drag-and-drop GUI, Specification paragraph 0058; three-dimensional display; Specification paragraph 0055), not accompanied by further detail, provides sufficient disclosure to enable one of ordinary skill in the art to make and use the invention.
The selection of a particular known sensor type, input type, or display type would be an example of selection among equivalent choices.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 4: The method of Claim 3 (see above), where the radar sensor operates in a millimeter (mm) wavelength range (see above re substitution of specific sensor types).
Claim 5: The method of Claim 1 (see above), where the sensor is light imaging detection and ranging (LIDAR) sensor (see above re substitution of specific sensor types).
Claim 15: The method of Claim 1 (see above), where the distinct symbols are confirmed to be accurately categorized via a voice input by the aircrew member (see above re substitution of specific input type).
Claim 17: The method of Claim 1 (see above), where the visual display system is an advanced vision system (AVS) that depicts three-dimensional (3-D) images (see above re substitution of specific display type).
Claim 26: The method of Claim 24 (see above), where the additional object of interest is manually entered on the visual display system with a drag and drop controller (see above re substitution of specific input type).
Claims 19-21 & 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nouvel in view of Nama, and further in view of Feyereisen (US 20150308833, cited in 5/16/22 Office Action).
With respect to claim 19, Nouvel in view of Nama discloses the method of claim 1 (see above).
Nouvel in view of Nama does not expressly disclose the recited tandem arrangement of a synthetic vision display and a navigational display.
Feyereisen discloses:
…where the visual display system comprises a synthetic vision system (SVS) display in tandem with a navigation (NAV) display, where the distinct symbols are synchronized between the SVS and NAV displays (Feyereisen paragraph 0003, tandem synthetic and navigational display).
Nouvel in view of Nama and Feyereisen are combinable because they are from they are from the field of aircraft control displays.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the tandem SVS and NAV displays of Feyereisen to the navigational display of Nouvel in view of Nama.
The suggestion/motivation for doing so would have been facilitate the pilot’s ability to make decisions by comparing current conditions with the present flight plan (Feyereisen paragraph 0003).
Therefore, it would have been obvious to combine Nouvel in view of Nama with Feyereisen to obtain the invention as specified in claim 19.
Applying these teachings as applied to claim 19 above to claims 20-21 & 31:
Claim 20: The method of Claim 1 (see above), where the visual display system comprises a head-up display (HUD) (Feyereisen paragraph 0030, heads-up display; Nama paragraph 0020, heads-up display) in tandem with a navigation (NAV) display, where the distinct symbols are synchronized between the HUD and NAV display (Feyereisen paragraph 0003, tandem synthetic and navigational display).
Claim 21: The method of Claim 1 (see above), where the visual display system comprises a head-mounted display (HMD) (Nama paragraph 0020, crew-worn display) in tandem with a navigation (NAV) display, where the distinct symbols are synchronized between the HMD and NAV display (Feyereisen paragraph 0003, tandem synthetic and navigational display).
Claim 31: The method of Claim 1 (see above), further comprising:
modifying the SAR pattern of the aircraft with the FMS based on the detected objects of interest (Feyereisen paragraph 0003, pilot makes decisions based on current conditions as compared to the flight plan).
Claims 37-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nouvel in view of Nama, and further in view of Woodell (US 6512476, cited in 5/16/22 Office Action).
With respect to claim 37, Nouvel in view of Nama discloses the method of claim 33 (see above).
Nouvel in view of Nama does not expressly disclose the recited display of a formerly detected object based on its last location.
Woodell discloses:
…where a last location of the moving object of interest is shown on the visual display system if the moving object of interest is no longer detected by the sensor onboard the aircraft (Woodell column 4, lines 2-6, display of updated location of weather patterns not scanned beyond the termination angle).
Nouvel in view of Nama and Woodell are combinable because they are from they are from the field of aircraft control displays.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the display of positions of formerly detected objects based on their previously detected positions to the navigational display of Nouvel in view of Nama.
The suggestion/motivation for doing so would have been provide weather information useful to a pilot (Woodell column 4, lines 14-16).
Therefore, it would have been obvious to combine Nouvel in view of Nama with Woodell to obtain the invention as specified in claim 37.
Applying these teachings as applied to claim 37 above to claim 38:
Claim 38: The method of Claim 33 (see above), where a projected location of the moving object of interest is shown on the visual display system based on the trajectory of the moving object of interest (Woodell column 4, lines 2-6, display of projected and updated location of weather patterns not scanned beyond the termination angle).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663